Citation Nr: 0918715	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

      
THE ISSUE

Entitlement to service connection for sleep apnea as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Augusta, 
Maine.  Jurisdiction is with the New York, New York RO.

The Veteran provided testimony at a September 2008 hearing 
before the Board.  A transcript of the proceeding is 
associated with the claims folder.

The Board remanded the Veteran's appeal in November 2007.  
The issue of entitlement to an effective date earlier than 
February 16, 2005, for the award of a 30 percent evaluation 
for service-connected PTSD is not presently before the Board.  
As directed by the Board in the November 2007 remand, the 
AMC/RO furnished the Veteran and his representative a 
statement of the case, dated December 17, 2007.  Thereafter, 
the Veteran did not file a timely substantive appeal.  See 38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104, 20.302(b).

The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent and probative medical evidence of record weighs 
in favor of a finding that the Veteran's current sleep apnea 
is aggravated by his service-connected PTSD.





CONCLUSION OF LAW

Sleep apnea is proximately due to or the result of the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim, and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Given the favorable grant of service connection for the 
Veteran's claim, any deficiencies as to VA's duties to notify 
and assist are deemed moot and no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993).

Discussion

The Veteran contends that he is entitled to service 
connection for sleep apnea as secondary to his service-
connected PTSD.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The Board notes that, effective October 10, 2006, there was 
an amendment to the provisions of 38 C.F.R. § 3.310.  See 71. 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appears to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of C.F.R. § 3.310 in effect before the change, which 
version favors the claimant.   

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for sleep apnea, as secondary to 
service-connected PTSD.  At the outset, the Board notes that 
a January 2003 private treatment record indicates a current 
diagnosis of obstructive sleep apnea.  The Board also notes, 
that in a January 2004 rating decision, the RO granted 
service connection for PTSD.

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected disability and the current sleep apnea.

As indicated above, in January 2003, Dr. G.W. diagnosed the 
Veteran with obstructive sleep apnea; however, in August 
2003, the Dr. indicated that he could not provide a causal 
link between the Veteran's PTSD and his obstructive sleep 
apnea.  

In October 2003, the Veteran underwent a VA examination.  As 
a result, the Veteran was again diagnosed with sleep apnea.  
Upon review of the Veteran's claims file the examiner opined, 
that it is not at least as likely as not that the Veteran's 
sleep apnea is secondary to his PTSD.  The examiner further 
opined that there is no evidence in the medical literature to 
support a nexus between sleep apnea and PTSD.  

In June 2004, the Veteran's private otolaryngologist, Dr. 
S.S., indicated that it is at least as likely as not that the 
Veteran's obstructive sleep apnea is associated with his 
PTSD.  Dr. S.S. specifically disagreed with the October 2003 
VA examiner's statement regarding a lack of nexus in the 
medical literature between sleep apnea and PTSD.  In 
addition, Dr. S.S. provided a list of several articles that 
support an association between sleep apnea and PTSD.  
Moreover, he noted that the Veteran has a veiled palate with 
an elongated uvula and a laterally-scalloped hypertrophic 
tongue which crowd his oropharngeal and hypopharyngeal 
airway.  Dr. S.S. also noted, that on either oral or nasal 
breathing, the Veteran's soft palate vibrates excessively; 
specifically, mucosal and submucosal elements of his inferior 
turbinates are hypertrophic, and mucosa of his nasal 
turbinates are significantly edematous, boggy, and pale.  Dr. 
S.S. concluded that the aforementioned physical findings have 
a long-established relationship with sleep apnea.   

In August 2004, the VA examiner opined that it is not at 
least as likely as not that the Veteran's PTSD is the cause 
of his sleep apnea.  The examiner based his conclusion upon 
the 43rd edition of Current Diagnosis and Treatment (2004), 
by Lawrence Tierney, M.D., Maxine Papadakis, M.D., and 
Stephen Mcpahee, M.D., which reports that the upper airway 
obstruction during sleep occurs when loss of normal 
pharyngeal muscle tone allows the pharynx to collapse 
passively during inspiration.  Patients with anatomically 
narrowed upper airways are predisposed to obstructive sleep 
apnea, and the ingestion of alcohol or sedatives before 
sleeping or nasal obstruction of any type, including common 
cold, may precipitate or worsen the condition.  
Hypothyroidism and cigarette smoking are noted as additional 
risk factors for obstructive sleep apnea.  Furthermore, 
regarding the June 2004 opinion letter submitted by Dr. S.S., 
where he indicated that the Veteran has a veiled palate with 
an elongated uvula hypertrophic tongue, the examiner 
indicated that these are pathophysiological aspects of sleep 
apnea, and that the medical literature provided by Dr. S.S. 
does not prove that PTSD is the cause of veiled palate or 
hypertrophic tongue.  

In January 2005, the Veteran's private physician, Dr. S.G. 
submitted an opinion letter, stating that he has been 
treating the Veteran for PTSD for several years.  Dr. S.G. 
reported that the Veteran has been experiencing an obvious 
increase in the frequency and intensity of the symptoms 
associated with his PTSD.  Accordingly, Dr. S.G. noted that 
the Veteran experiences profound and frequent sleep 
disturbances, which impact both his daily health and his 
professional effectiveness.  

In September 2008, Dr. S.S. submitted another opinion letter, 
which stated that the August 2004 VA opinion contradicts the 
authority which the opinion is based upon.  Specifically, Dr. 
S.S. reiterated that the Veteran has a veiled palate with an 
elongated uvula and a laterally-scalloped hypertrophic 
tongue, which crowd his oropharngeal and hypopharyngeal 
airway.  He also noted, that on either oral or nasal 
breathing, the Veteran's soft palate vibrates excessively; 
specifically, mucosal and submucosal elements of his inferior 
turbinates are hypertrophic, and mucosa of his nasal 
turbinates are significantly edematous, boggy, and pale.  Dr. 
S.S. further indicated that these are precisely the type of 
"anatomically narrowed upper airways" that cause patients 
to become "predisposed to the development of obstructive 
sleep apnea."  Moreover, Dr. S.S. reported, that in this 
particular instance, all the Veteran needs is another factor 
to "precipitate or worsen the condition."  Furthermore, Dr. 
S.S. stated, that this factor is PTSD, as relevant peer-
reviewed scientific literature amply confirms that a well-
established factor which could "precipitate or worsen the 
condition" (obstructive sleep apnea) is PTSD.  In addition, 
noting that the Veteran has never smoked, nor is he 
hypothyroid, Dr. S.S. indicated that the Veteran's sleep 
apnea worsened with a common cold but plagues him all the 
time.  Dr. S.S. concluded that it is at least as likely as 
not that the Veteran's obstructed sleep apnea is exacerbated 
by, and associated with his service-connected PTSD.  Dr. S.S. 
also included a sampling from a computerized National Library 
of Medicine search, which, based upon his opinion, provided 
an established relationship between obstructive sleep apnea 
and PTSD.  

In February 2009, in response to the Board's request for an 
expert medical opinion, VA Dr. J.H. provided a medical 
advisory opinion regarding whether sleep apnea is worsened by 
PTSD.  Upon review of the Veteran's claims file, as well as, 
the National Library of Medicine search, the Dr. indicated 
that there are studies and opinions which support an 
association of PTSD and sleep apnea, specifically, that sleep 
apnea can be made worse with a PTSD diagnosis and that sleep 
apnea improves with the successful treatment of PTSD.  He 
indicated that there is no clinical research that supports 
the conclusion that PTSD is the cause of sleep apnea.  Dr. 
J.H. noted that sleep apnea is a multifactorial disease, 
indicating that other mitigating factors such as alcohol 
intake and obesity are significant contributors to the 
etiology of obstructive sleep apnea.  Thus, he reported, that 
it is not possible for a clinician to estimate the degree of 
increased symptoms, even without other etiological factors 
involved, such as obesity.  In conclusion, the Dr. opined, 
there is no research which supports the Veteran's claim, that 
the cause of his sleep apnea is PTSD, however, there is 
evidence that his sleep apnea can be made worse by his PTSD.      

The February 2009 VA opinion was offered following an 
objective evaluation of the Veteran's medical history and 
treatment, and was accompanied by supporting rationale.  The 
October 2003 VA opinion, although provided after a review of 
the record and examination of the Veteran, was essentially a 
bare conclusion, devoid of any explanation.  The August 2004 
VA opinion was offered based upon the 43rd edition of Current 
Diagnosis and Treatment (2004), by Lawrence Tierney, M.D., 
Maxine Papadakis, M.D., and Stephen Mcpahee, M.D, however, it 
did not consider the Veteran's medical history and treatment.  
Furthermore, the September 2008 private opinion rendered by 
Dr. S.S. provided an extensive rationale as to why the August 
2004 VA opinion contradicts the authority which the opinion 
is based upon.  Moreover, Dr. S.S. provided supporting 
literature, that showed a relationship between sleep apnea 
and PTSD, with which the February 2009 VA Dr. ultimately 
concurred. 

After a review of the evidence, the Board considers the 
opinions rendered by the February 2009 VA examiner and the 
private physician in September 2008 to be the most competent 
and probative evidence of record on the question of whether 
the Veteran's current sleep apnea is related to his service-
connected PTSD.  Therefore, secondary service connection is 
warranted for the Veteran's sleep apnea by aggravation due to 
his service-connected PTSD.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection by for sleep apnea is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


